En Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Virgilio Bamos Casellas presentó una solicitud de cer-tiorari en la Corte de Distrito de Arecibo contra el Juez Municipal de Manatí. El juez de distrito expidió el auto y reclamados los procedimientos en el caso de Virgilio Ramos v. Arístides Ayala, los revisó y, el 2 de julio de 1913, anuló cierta orden dictada en un pleito distinto seguido por Bamón Montano contra el mismo demandado Ayala, para producir sus efectos en el caso de Ramos v. Ayala y otra orden dictada en este último pleito ratificando la anterior. Contra esa resolución de la corte de distrito apeló el juez municipal demandado, limitándose a presentar su escrito de apelación sin elevar transcripción alguna a este Tribunal Supremo. También apelaron contra ella Bamón Montano, Cor-tés Hermanos y Sandoval Hermanos, alegando que eran los perjudicados por la misma.
Dichos Bamón Montano, Cortés Hermanos y Sandoval Hermanos enviaron por correo por conducto del Secretario de la Corte Municipal de Manatí al Secretario de la Corte de Distrito de Arecibo una llamada “exposición del caso” que el juez de distrito se negó a admitir finalmente, en 7 de agosto de 1913, porque los que la remitieron no habían sido partes en el procedimiento de certiorari, porque había sido enviada por correo y no entregada por la parte interesada como dispone la ley, artículo 199 del Código de Enjuiciamiento Civil, y porque no habiéndose practicado prueba en el caso ni tomado *133excepciones, no era necesaria, constituyendo los documentos que la integraban el legajo de la sentencia.
Entonces Bamón Montano, Cortés Hermanos y Sandoval Hermanos, presentaron, el 11 de agosto de 1913, nna moción a la corte de distrito para que, de acuerdo con el artículo 63 del Código de Enjuiciamiento Civil, los tuviera como par-tes opuestas, y la corte el mismo día decidió que estando ya resuelta la solicitud de certiorari y apelada la resolución para ante el Tribunal Supremo, no tenía facultad para resolver lo que se le pedía. Montano, Cortés Hermanos y Sandoval Hermanos apelaron de las resoluciones de 7 y 11 de agosto de 1913.
Lo que hemos expuesto anteriormente consta de dos cer-tificaciones expedidas por el Secretario de la Corte de Dis-trito de Árecibo a instancias del Abogado A. M. Yillamil, qué lo es no del juez municipal demandado, sino de Ramón Montano, Cortés Hermanos y Sandoval Hermanos, elevadas dichas certificaciones a esta Corte Suprema por el mencio-nado abogado en la representación indicada. La copia de los autos- del pleito revisado por virtud del certiorari, no ha sido elevada a este tribunal.
La apelación interpuesta por el Juez Municipal de Manatí, el verdadero y único demandado en este caso (112 Mass., 214, y 118 Mass., 563) fue, pues, prácticamente abandonada y debe desestimarse de acuerdo con el artículo 303 del Código de Enjuiciamiento Civil en relación con el 299 del propio código, enmendado por la Ley No. 70 de 1911, y la regla 40 de las de este tribunal.
. También debe desestimarse la apelación interpuesta por Bamón Montano, Cortés Hermanos y Sandoval Hermanos contra la resolución de 2 de julio de 1913, porque no habiendo sido partes en el procedimiento en el cual se dictó la reso-lución de que se quejan, no tenían derecho a interponer contra ella el recurso ordinario de apelación.
El recurso establecido contra las órdenes de 7 y 11 de agosto de 1913, debe declararse sin lugar. En cuanto a la *134de 7 de agosto, por el mismo fundamento que existe para desestimar la apelación contra la resolución de 2 de julio de 1913, y en cuanto a la de 11 de agosto, porque si algún derecho tenían Montano, Cortés Hermanos y Sandoval Her-manos a intervenir en el procedimiento, debieron haberlo ejer-citado en tiempo oportuno, esto es, cuando el certiorari se estaba tramitando en la corte de distrito, y no después de haber sido resuelto y apelada por la única parte que fué de-mandada la resolución que puso término al mismo. Véanse el artículo 63 del Código de Enjuiciamiento Civil invocado por los apelantes y los casos de United States v. Patterson, 56 U. S., 9, y Leonis v. Biscailuz, 101 Cal., 330.
Deben desestimarse las apelaciones interpuestas contra la resolución de 2 de julio de 1913 y declararse sin lugar la establecida contra las órdenes de 7 y 11 de agosto de 1913.

Desestimadas las apelaciones.

Jueces concurrentes: Sres. Presidente Hernández y Aso-mados Wolf y Aldrey.